Exhibit 10.22

ONCOMED PHARMACEUTICALS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Approved by the Board of Directors on August 28, 2013,

as amended October 14, 2013 and February 28, 2014

Non-employee members of the board of directors (the “Board”) of OncoMed
Pharmaceuticals, Inc. (the “Company”) who are appointed to the Board following
the date upon which the Company is subject to the reporting requirements of
Section 13 or 15(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Public Trading Date”), shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Policy
(this “Policy”) beginning upon their appointment to the Board. Non-employee
members of the Board who were serving on the Board as of the Public Trading Date
shall be eligible to receive cash and equity compensation as set forth in this
Policy beginning January 1, 2014, if such members continue to serve on the Board
as of such date. The cash and equity compensation described in this Policy shall
be paid or be made, as applicable, automatically and without further action of
the Board, to each member of the Board who is not an employee of the Company or
any parent or subsidiary of the Company (each, a “Non-Employee Director”) who
may be eligible to receive such cash or equity compensation, unless such
Non-Employee Director declines the receipt of such cash or equity compensation
by written notice to the Company. This Policy shall remain in effect until it is
revised or rescinded by further action of the Board. The terms and conditions of
this Policy shall supersede any prior cash or equity compensation arrangements
between the Company and its Non-Employee Directors.

1. Cash Compensation.

(a) Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual retainer of $35,000 for service on the Board. In addition, a Non-Employee
Director shall receive the following additional annual retainers, as applicable:

(i) Chairperson of the Audit Committee. A Non-Employee Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $15,000 for such service.

(ii) Member of the Audit Committee. A Non-Employee Director serving as a member
of the Audit Committee (other than the Chairperson) shall receive an additional
annual retainer of $10,000 for such service.

(iii) Chairperson of the Compensation Committee. A Non-Employee Director serving
as Chairperson of the Compensation Committee shall receive an additional annual
retainer of $10,000 for such service.

(iv) Member of the Compensation Committee. A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $7,000 for such service.

(v) Chairperson of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $8,000 for
such service.



--------------------------------------------------------------------------------

(vi) Member of the Nominating and Corporate Governance Committee. A Non-Employee
Director serving as a member of the Nominating and Corporate Governance
Committee (other than the Chairperson) shall receive an additional annual
retainer of $5,000 for such service.

(b) Payment of Retainers. The annual retainers described in Section 1(a) shall
be earned on a quarterly basis based on a calendar quarter and shall be paid by
the Company in arrears. In the event a Non-Employee Director does not serve as a
Non-Employee Director, or in the applicable positions described in Section 1(a),
for an entire calendar quarter, the retainer paid to such Non-Employee Director
shall be prorated for the portion of such calendar quarter actually served as a
Non-Employee Director, or in such positions, as applicable.

2. Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2013 Equity
Incentive Award Plan (the “Equity Plan”) and shall be granted subject to the
execution and delivery of award agreements, including attached exhibits, in
substantially the same forms previously approved by the Board, setting forth the
vesting schedule applicable to such awards and such other terms as may be
required by the Equity Plan.

(a) Initial Awards. A person who is initially elected or appointed to the Board
following the Public Trading Date, and who is a Non-Employee Director at the
time of such initial election or appointment, shall be eligible to receive a
stock option to purchase that number of shares of common stock equal to 0.1% of
the Company’s outstanding capital stock on the date of such initial election or
appointment. The awards described in this Section 2(a) shall be referred to as
“Initial Awards.” No Non-Employee Director shall be granted more than one
Initial Award.

(b) Subsequent Awards. A person who is a Non-Employee Director immediately
following each annual meeting of the Company’s stockholders after the Public
Trading Date and who will continue to serve as a Non-Employee Director
immediately following such annual meeting shall be automatically granted an
option to purchase 15,000 shares of the Company’s common stock on the date of
each such annual meeting. The awards described in this Section 2(b) shall be
referred to as “Subsequent Awards.” For the avoidance of doubt, a Non-Employee
Director elected for the first time to the Board at an annual meeting of the
Company’s stockholders shall only receive an Initial Award in connection with
such election, and shall not receive any Subsequent Award on the date of such
meeting as well.

(c) Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

(d) Terms of Awards Granted to Non-Employee Directors.

(i) Purchase Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal 100% of the Fair Market Value (as defined in
the Equity Plan) of a share of common stock on the date the option is granted.

(ii) Vesting. Each Initial Award shall vest and become exercisable in three
equal annual installments over the three year period following the date of
grant, subject to the Non-Employee Director continuing in service on the Board
through each such vesting date. Each Subsequent



--------------------------------------------------------------------------------

Award shall vest and/or become exercisable in full upon the earlier of the first
anniversary of the date of grant or the date of the next annual meeting of
stockholders, subject to the Non-Employee Director continuing in service on the
Board through such vesting date.

(iii) Term. The term of each stock option granted to a Non-Employee Director
shall be ten years from the date the option is granted.

(iv) Upon a Change in Control (as defined in the Equity Plan) of the Company,
all outstanding equity awards granted under the Equity Plan or any other equity
incentive plan maintained by the Company that are held by a Non-Employee
Director shall become fully vested and/or exercisable, irrespective of any other
provisions of the Non-Employee Director’s award agreement.